GUNTHER, Judge.
We reverse the trial court’s entry of summary judgment on the authority of GNLV Corp. v. Featherstone, 504 So.2d 63 (Fla. 4th DCA), rev. denied, 513 So.2d 1061 (Fla.1987). However, we affirm the trial court’s dismissal of the counterclaim. The counterclaim was compulsory in nature and should have been brought in the New Jersey action. See, Mori v. Hartz Mountain Development Corp., 193 N.J.Super. 47, 472 A.2d 150 (N.J.Super.Ct.App.Div.1983).
*1197REVERSE AND REMAND in part; AFFIRM in part.
DOWNEY and WALDEN, JJ., concur.